Citation Nr: 0412340	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-06 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Whether the reduction in rating from 60 percent to 20 percent 
for a seizure disorder was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967 and from June 1968 to December 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in Manchester, 
New Hampshire, which in pertinent part, reduced the veteran's 
service-connected seizure disorder from 60 percent to 20 
percent, made effective as of November 1, 2001.

Additionally, during the course of this appeal, the veteran 
raised an issue relating to entitlement to a temporary total 
evaluation because of hospital treatment in excess of 21 days 
for a service-connected condition.  In a statement dated July 
2003, the veteran withdrew this issue.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
a medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In a VA outpatient treatment note from the seizure clinic 
dated December 2001, the veteran reported that in October 
2001 he was seen at Portsmouth Hospital with complaints of 
chills and he was unsure whether he had experienced a 
seizure.  A review of the claims file reflects that the most 
recent treatment records from Portsmouth Hospital are dated 
March 2001.  The RO should contact Portsmouth Hospital and 
request the veteran's treatment records dated October 2001 to 
the present.

In VA outpatient treatment notes from the seizure clinic 
dated December 2001 and June 2002, the veteran reported that 
he was being seen by a local neurologist.  The RO should 
obtain from the veteran the name, address, and dates of 
treatment by which he was seen at the local neurologist.  
Once this information is obtained, the RO should obtain all 
treatment records identified by the veteran.

In a VA outpatient treatment note dated May 2003, the veteran 
reported that he was treated at Dover Hospital in March 2003, 
while experiencing a seizure.  The RO should contact Dover 
Hospital and obtain all the veteran's treatment records dated 
March 2003 to the present.

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to determine the nature of severity of the veteran's service-
connected seizure disorder. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, who have 
treated him for a seizure disorder from 
July 2003 to the present.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records, including records from:
a.  Portsmouth Hospital, dated October 
2001 to the present;
b.  All treatment records from the 
local neurologist identified by the 
veteran;
c.  Dover Hospital, dated March 2003 to 
the present.

All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The RO should make arrangements 
with the appropriate VA medical 
facility for the veteran to be afforded 
a neurological examination to determine 
the nature and severity of his seizure 
disorder.  The RO should arrange for 
the veteran's claims file to be 
reviewed by the examining physician.  
All indicated testing should be 
accomplished.  It is imperative that 
the examining physician reviews the 
evidence in the claims folder, and is 
provided a complete copy of this 
REMAND.  A notation to the effect that 
this record review took place should be 
included in the examiner's report.  
 The examiner should then comment on 
the following:
(a)	A complete history and description 
of any recent seizure activity 
should be documented in detail.  
(b)	The examiner should determine and 
report the type and frequency of 
attacks as accurately as possible, 
since severity of disability for 
rating purposes is dependent upon 
type (grand or petit mal, 
Jacksonian, focal motor or sensory, 
etc.), frequency, duration, and 
sequelae of seizures. 
(c)	 The examiner should note the 
frequency of either grand mal or 
major seizures and petit mal or 
minor seizures for which there is 
clinical evidence.  
(d)	A complete rationale for all 
opinions and conclusions expressed 
should be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




